Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-16, the prior art fails to teach or suggest a method in a wireless local area network, LAN, controller in a wireless communication network comprising one or more virtual networks, wherein each virtual network is identified with a virtual network ID, VNID, the method comprising the steps of determining a destination VNID after authenticating the wireless client, wherein the destination VNID is different from the onboarding VNID; remapping the wireless client from the onboarding VNID to the destination VNID, wherein the wireless client maintains the assigned IP address after moving from the onboarding VNID to the destination VNID; and providing access to the wireless client on a virtual network identified by the destination VNID via the assigned IP address, in combination with other limitations, as specified in the independent claims 1 and 9. 
Regarding claims 17-20, the prior art fails to teach or suggest a method in a wireless client in a wireless communication network comprising one or more virtual networks, wherein each virtual network is identified with a virtual network ID, VNID, the method comprising a step in which after completing the authentication process, accessing, using the received IP address assignment, the wireless communication network on a destination VNID virtual network different from the onboarding virtual network VNID, in combination with other limitations, as specified in the independent claims 17, and 19. 


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465